Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
3.	Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive for the reasons stated below.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, 7 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, does not provide support for the temperature sensor being at least disposed within the main panel that senses a temperature at the mirror assembly nor senses the temperature contiguous to the mirror assembly as is now claimed. 
In fact, the specification is completely silent with respect to any particular details of the temperature sensor or how the temperature sensor is attached to the mirror assembly. The specification would appear to teach away from the temperature sensor being disposed within the main panel or being contiguous with the mirror assembly do to the fact that the temperature sensor is configured to “wirelessly transmit” a sensed temperature to a wireless receiver for display on a display screen (see paragraphs 0014, 0039 and 0042). 
In regards to the language at paragraph 0042, the examiner is of the opinion that such language does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the above mentioned claimed features. For example, the temperature sensor may be a typical thermocouple (502, 602), as taught by Leaman et al (‘051) in paragraph 0036 and shown in figures 5 and 6, having two ends, where one end includes the temperature sensor and the other end includes a data/power cable attached to the mirror assembly to supply power to the temperature sensor which would appear to be applicant’s invention (i.e., see paragraph 0013 and claim 7 of applicant’s application).
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7, 10, 11 and 14 -21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaman et al (US 2019/0031051) in view of Lynam et al (US 2008/0121034).
To the extent the claims are supported by the original specification, Leaman et al discloses an infant observation mirror assembly for attachment to a top portion of a vehicle seat, the mirror assembly comprising a main panel (400) having opposed front and rear surfaces (see Fig. 4) and a mirror (404) embedded in the front surface thereof; a temperature display section (406) defined on the front surface of the main panel (see Fig. 4); a positioning base (414) coupled to the rear surface of the main panel (see Fig. 4) whereby the main panel is pivotably attached to the positioning base for allowing rotation about a horizontal axis and a vertical axis via element (412); and a mounting harness (416) attached to the positioning base (see Fig. 4), the mounting harness removably attachable to the top portion of a vehicle's seat to thereby hold the mirror assembly in a selected lateral and vertical position on the vehicle's seat (see paragraph 0061), wherein the mirror assembly further comprises at least one temperature sensor (502, 602), wherein the temperature display section is in communication with the at least temperature sensor and displays the sensed temperature at the mirror assembly (see claim 10),wherein the temperature display section is positioned at or near a top left corner of the front surface of the main panel (see Fig. 4), wherein the temperature display section is configured for displaying temperature in Celsius and Fahrenheit units (see paragraphs 0052 and 0056), wherein the mirror assembly further includes a battery receptacle (the frame 402 of the  mirror assembly) for receiving a power supply including at least one or more batteries  for powering the temperature display section and the at least one temperature sensor (see paragraphs 0040, 0056 and 0057 along with figures 2-4), wherein the at least one temperature sensor is configured to wirelessly transmit a sensed temperature to a wireless receiver of a computing device (the mirror device 400) for display on a display screen (406) of the computing device (see paragraphs 0030, 0036, 0046 and 0056), wherein the temperature display section includes an ambient light sensor (310) to control brightness of the integrated display (312, 406) for illuminating a sensed temperature displayed at the temperature display section to facilitate night-time viewing (see paragraphs 0049-0050 along with figures 2-4), wherein the main panel/housing attaches to the positioning base through a ball and socket connection (412),  wherein the main panel includes an edging (402), wherein the edging includes two or more power indicators  (408a, 408b) configure to change color (see paragraph 0051 along with Fig. 4), wherein the mirror is shatter proof (see paragraph 0058), wherein the temperature display section (406) is configured to display a mirror image of a sensed temperature (see Fig. 4), wherein the main panel further comprises a toggle/buttons or switches (316), whereby a temperature displayed on the temperature display section (406) can be toggled between a regular temperature display (on condition) and a mirror-image temperature display (off condition), see paragraph 0052 and along and wherein the mirror (.i.e., frame (402)) is constructed of a plastic material (see paragraph 0057), note figures 2-4 along with the associated description thereof, except for explicitly stating that the at least one temperature sensor being at least partially disposed within the main panel and senses a temperature at the mirror assembly.
	Lynam et al teaches it is well known to employ a temperature sensor (30) within a mirror assembly housing (12) in the same field of endeavor for the purpose of sensing a temperature at the mirror assembly (see figures 1 and 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify housing/frame of the mirror panel of Leaman et al to include at least one temperature sensor, as taught by Lynam et al, in order to similarly senses a temperature at the mirror assembly and protect the temperature sensor from damage by enclosing the temperature within the mirror assembly.
As to the limitations of claims 3 and 4, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for the rearrangement of the temperature display region being located at a top central region of the front surface of the main panel and may extend above the top edge of the main panel. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the temperature display (406) of Leaman et al to a top central region of the front surface of the main panel and/or extend above the top edge of the main panel for easier observation of the temperature display, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art.
Note: In re Japikse, 181 F. 2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As to the limitations of claim 10, that the examiner takes Official Notice that it is well known to provide a mirror/display device with an audible and/or visible alarm/alert to inform a driver of an undesirable condition. Note: For example, U.S. Patent 4,882,565 to Gallmeyer teaches a plurality of visual alarms/alerts (12) for providing a warning to a driver of a vehicle when undesirable condition is present (see column 2, lines 31-38 and column 4, lines 42-48 and column 6, lines 29-53) and U.S. Patent 8,049,640 to Uken et al teaches the use of an alarm/alert which comprises at least one of an audible alert and a visual alert (see claim 40) for providing a warning to a driver of a vehicle when undesirable condition is present.                                                                                                                                                                               
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror device of Leaman et al to include at least one of an audible or visual alarm/warning, as is well known in the mirror art (see the above mentioned examples) in order to alert the driver of a vehicle of an undesirable/unsafe condition, such as, the infant being subject to hot or cold temperature (see paragraph 0020 of Leaman et al).
As to the limitations of claim 15 and 17, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror having a wide-angle whereby a width of the mirror is at least 1.5 or 2 times a height of the mirror. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mirror of Leaman et al wide angle to a width of at least 1.5 or 2 times a height of the mirror for easier observation of the images displayed on the mirror, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the level of one of ordinary skill in the art. Note: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
As to the limitations of claim 16, Leaman et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the mirror is distortion-free.
It is well known to make mirrors distortion free in the same field of endeavor for the purpose of increasing image clarity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Leaman et al to be distortion free in order to improve image clarity.
8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaman et al (US 2019/0031051) in view of Lynam et al (US 2008/0121034) as applied to claims 1, 2-5, 7, 10, 11 and 14 -21 above, and further in view of Freese (US 7,862,189).
To the extent the claims are supported by the original specification, Leaman et al in view of Lynam et al discloses all of the subject matter claimed, note the above explanation, except for the strap endings of the mounting harness includes snap connections for snugly engaging the top portion of the vehicle's seat.
Freese teaches it is well known to provide snap/buckle (230, 232) connections to the strap endings (192, 194, 196, 198) of a mounting harness (see Fig. 2) in the same field of endeavor for the purpose securing a mirror device to a top potion (headrest) of a vehicle seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the strap endings of Leaman et al to include snap/buckle connections to the mounting harness, as taught by Freese, in order to secure the mirror device to a top portion (headrest) of a vehicle seat.
9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaman et al (US 2019/0031051) in view of Lynam et al (US 2008/0121034) as applied to claims 1, 2-5, 7, 10, 11 and 14 -21 above, and further in view of Hook (US2007/0091626) .
To the extent the claims are supported by the original specification, Leaman et al in view of Lynam et al discloses all of the subject matter claimed, note the above explanation, except for the edging of the mirror assembly includes two or more of a plurality of unlit colors.
Hook teaches it is well known to provide an edging of a mirror casing, bezel or frame with two or more of a plurality of unlit colors in the same field of endeavor for the purpose of providing an aesthetically pleasing appearance (see paragraphs 0027, 0028 and 0055 of Hook)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the casing, bezel or frame of the mirror assembly of Leaman et al to include two or more of a plurality of unlit colors, as taught by Hook, in order to provide the mirror assembly with an aesthetically pleasing appearance. 
10.	US. Patent 5,455,716 to Suman et al teaches it is well known to disposed a temperature display region above a top edge of a mirror panel (see Fig. 1).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS

May 21, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872